Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been examined.

Claim Interpretation
	Claim 15 recites “a non-transitory computer-readable medium…”  Applicant’s specification discloses “[t]he terms ‘computer program medium,’ ‘non-transitory computer readable medium,’ and computer usable medium’ as discussed herein are used to generally refer to tangible media such as a memory”  It is noted that in light of the specification, the interpretation of “a non-transitory computer-readable medium” is not a signal per se.

Objection
	The claims are objected to for the following informalities: Claim 2, line 2, “a diagnostic device” should be “the diagnostic device”; Claim 9, line 3, “a diagnostic device” should be “the diagnostic device”; Claim 16, line 4, “a diagnostic device” should be “the diagnostic device”.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al, U.S. Patent Application Publication 2013/0295854 (hereinafter Olson) and Girmonsky et al, U.S. Patent Application Publication 2015/0381467 (hereinafter Girmonsky) in view of Lamb et al, U.S. Patent Application Publication 2015/0140986 (hereinafter Lamb).

As per claim 1, Olson teaches the invention substantially as claimed of a network device for performing a diagnostic analysis, the method comprising:
establishing a connection to a diagnostic device ([40][48] e.g., diagnostic supplicant and diagnostic manager establish a diagnostic link);
loading a diagnostic image ([36][50]-[53], e.g., diagnostic supplicant receives an RF measurement request which trigger tests being performed by the diagnostic supplicant (i.e., loading the tests for execution); operations of diagnostic supplicant functionality are implemented as a series of software routines run by hardware system.  The series of instructions need  not be stored locally, and could be received from a remote storage device, such as a server on a network…The instructions are copied from the storage device, such as a mass storage, into memory and then accessed and executed by processor);
performing the diagnostic analysis based on the diagnostic image ([50][53], e.g., performing diagnostic analysis based on the tests);
sending diagnostic data to the diagnostic device, wherein the diagnostic data is based on the diagnostic analysis ([50]-[53]e.g., sending/reporting results/measurement/diagnostic data to the diagnostic manager)

Although Olson teaches establishing a connection to a diagnostic device, however, Olson does not teach authenticating a connection to a diagnostic device.  Girmonsky teaches authenticating a connection to a diagnostic device [27][47][52].  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Girmonsky’s teaching with Olson’s system in order to allow a secure diagnostic connection to be established, thus improving the security of Olson’s system.  

Olson and Girmonsky do not specifically teach disconnecting from the diagnostic device.  Lamb teaches disconnecting from the diagnostic device ([29][30][42].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lamb’s teaching with Olson’s and Girmonsky’s system in order to allow unused connection to be terminated, thus improving the management of resources in Olson’s and Girmonsky’s system.

As per claim 2, Olson, Girmonsky and Lamb teach the invention substantially as claimed in claim 1 above.  Olson further teach comprising:
receiving a diagnostics initiation command from a diagnostic device ([52], e.g., receiving a RF measurement request that trigger commands to perform tests); and
wherein the performing the diagnostic analysis is based on the diagnostics initiation command ([52], e.g., performing tests).

As per claim 3, Olson, Girmonsky and Lamb teach the invention substantially as claimed in claim 1 above.  Girmonsky further teach wherein the authenticating the connection to the diagnostic device comprises: receiving secure sockets layer (SSL) certificate from the diagnostic device ([27][47][52], e.g., network/mobile device receives SSL certificate from testing server); and verifying the SSL certificate against a root certificate authority (CA) certificate ([27][52], e.g., network/mobile device verifying the SSL certificate against certificate of the CA).

As per claim 4, Olson, Girmonsky and Lamb teach the invention substantially as claimed in claim 1 above.  Olson and Lamb further teach wherein the diagnostic image is downloaded from the diagnostic device (Olson [36]; Lamb [27][28][58][68][84]).

As per claim 5, Olson, Girmonsky and Lamb teach the invention substantially as claimed in claim 1 above.  Olson further teach wherein the diagnostic image is loaded from a programmable memory of the network device ([36], e.g., disk, CD, ROM).

As per claim 6, Olson, Girmonsky and Lamb teach the invention substantially as claimed in claim 1 above.  Olson further teach wherein the performing the diagnostics analysis comprises: detecting a status of one or more elements of the network device ([52]); and generating the diagnostic data based on the status of the one or more elements ([52][53]).

As per claim 7, Olson, Girmonsky and Lamb teach the invention substantially as claimed in claim 1 above.  Lamb further teach receiving a program image from the diagnostic device based on the diagnostic data ([27]-[29][58][68][84], e.g., receiving management instructions to perform management action based on the diagnostic data).

As per claim 8, Olson teaches the invention substantially as claimed of a network device for performing a diagnostic analysis, comprising:
establish a connection to a diagnostic device ([40][48] e.g., diagnostic supplicant and diagnostic manager establish a diagnostic link);
load a diagnostic image ([36][50]-[53], e.g., diagnostic supplicant receives an RF measurement request which trigger tests being performed by the diagnostic supplicant (i.e., loading the tests for execution); operations of diagnostic supplicant functionality are implemented as a series of software routines run by hardware system.  The series of instructions need  not be stored locally, and could be received from a remote storage device, such as a server on a network…The instructions are copied from the storage device, such as a mass storage, into memory and then accessed and executed by processor);
perform the diagnostic analysis based on the diagnostic image ([50][53], e.g., performing diagnostic analysis based on the tests);
send diagnostic data to the diagnostic device, wherein the diagnostic data is based on the diagnostic analysis ([50]-[53]e.g., sending/reporting results/measurement/diagnostic data to the diagnostic manager)

Although Olson teaches establish a connection to a diagnostic device, however, Olson does not teach authenticate a connection to a diagnostic device.  Girmonsky teaches authenticate a connection to a diagnostic device [27][47][52].  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Girmonsky’s teaching with Olson’s system in order to allow a secure diagnostic connection to be established, thus improving the security of Olson’s system.  

Olson and Girmonsky do not specifically teach disconnect from the diagnostic device.  Lamb teaches disconnect from the diagnostic device ([29][30][42].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lamb’s teaching with Olson’s and Girmonsky’s system in order to allow unused connection to be terminated, thus improving the management of resources in Olson’s and Girmonsky’s system.

As per claim 9, it is rejected for the same reason as set forth in claim 2 above.

As per claim 10, it is rejected for the same reason as set forth in claim 3 above.

As per claim 11, it is rejected for the same reason as set forth in claim 4 above.

As per claim 12, it is rejected for the same reason as set forth in claim 5 above.

As per claim 13, it is rejected for the same reason as set forth in claim 6 above.

As per claim 14, Olson, Girmonsky and Lamb teach the invention substantially as claimed in claim 8 above.  Lamb further teach receive a production image from the diagnostic device based on the diagnostic data ([27]-[29][58][68][84], e.g., receive management instructions to perform management action based on the diagnostic data).

As per claim 15, it is rejected for the same reason as set forth in claim 8 above.

As per claim 16, it is rejected for the same reason as set forth in claim 2 above.

As per claim 17, it is rejected for the same reason as set forth in claim 3 above.

As per claim 18, it is rejected for the same reason as set forth in claims 4 or 5 above.

As per claim 19, it is rejected for the same reason as set forth in claim 6 above.

As per claim 20, it is rejected for the same reason as set forth in claim 14 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454